Title: To Alexander Hamilton from William North, 17 December 1799
From: North, William
To: Hamilton, Alexander


          
            Sir,
            New York 17 dec 1799
          
          In the commencement of the duties Assigned to the Adjt Genls Office, it was found necessary to employ several Assistants; of the number, was a Mr Kauman, who had served as Pay Master with the rank of Captn in the German Regt of Cavalry commanded by the Prince de Rohan; this Corps being disbanded, Mr Kauman Came to America, & has for a length of time been in the service of a Mercantile house in this City as first clerk. In favour of this Gentlemans capability & attention to duty, Capt Ellery, speaks in warm terms, & is persuaded that he would be an acquisition to the Office & probably to the service at large. I am not personally acquainted with Mr Kauman, neither have I a wish to recommend any person for a commission—but it appeared to me proper to state the communications which have been made to me respecting  him, by Capt. Ellery & Lt Walbach, the latter of whom served in the same Regiment & bears honorable testimony in his favour. If the Genl order enclosed, should meet your approbation, as also that order enclosed in my letter of the 12th inst, they would be sent forward together. No regulation having been received from the War Office, by the Contractor, respecting the quantum of wood to be allowed to a Brigadier there is a difficulty with regard to my supply of that article.
          With the greatest respect I have the honor to be, Sir Your Obed Servt.
          
            W North
            Adj Genl
          
        